Citation Nr: 0705274	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for residuals of a left 
shoulder injury to include a rotator cuff tear. 

3. Entitlement to service connection for residuals of a left 
upper arm injury.

4. Entitlement to service connection for residuals of a low 
back injury.

REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Veteran and T. B. 
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

A hearing was held in September 2005 before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1. A left shoulder disability to include a rotator cuff tear 
was not affirmatively shown to have had onset during service, 
and the current left shoulder disability, first diagnosed 
after service, is unrelated to a disease, injury, or event of 
service origin. 

2. A left upper arm disability is not currently shown. 

3. A low back disability, arthritis and disc degeneration of 
the lumbosacral spine, was not affirmatively shown to have 
had onset during service; arthritis was not manifested to a 
compensable degree within one year after the veteran's 
separation from service; and the current low back disability, 
first diagnosed after service, is unrelated to a disease, 
injury, or event of service origin.  


CONCLUSIONS OF LAW

1. A left shoulder injury to include a rotator cuff tear was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2. A left upper arm disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2006). 

3. A low back disability was not incurred in or aggravated by 
service, and service connection for arthritis as a chronic 
disease may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2004.  In the notice, the veteran was informed of 
the type of evidence needed to substantiate the claims for 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provision for the effective date 
of the claims, that is, the date of receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the provision for the degree of disability 
assignable was not provided, since the claims are denied, no 
disability ratings will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
the notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations.  Additionally, the service medical records are 
associated with the claims file, as are the identified and 
available relevant post-service medical records.  The Board 
finds that the RO has obtained all identified evidence to the 
extent possible.  As there is no indication of the existence  
of additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On entrance examination, the veteran reported a history of a 
left elbow fracture at age 16, and the clinical evaluation of 
the upper extremities was normal.  On physical examination 
for airborne training in December 1996, there was full 
strength and range of motion of the left elbow.  The 
remainder of the service medical records, including the 
report of separation examination, contain no complaint, 
finding, or history of a left shoulder, left arm, or low back 
injury or abnormality.  

After service, VA records show that in October 1989 the 
veteran was to avoid straining, twisting, or heavy lifting 
because of neck, back, and chest wall problems.  In April 
1990, the veteran complained of back pain.  In August 1990, 
X-rays revealed arthritis of the lumbar spine and disc 
degeneration of the lumbosacral spine at the L5-S1 level; 
there was no evidence of abnormality of the cervical spine.  
On VA examination in September 1990, the veteran complained 
of back pain, and the diagnosis was low back pain, probably 
secondary to degenerative changes.  In June 1992, the 
assessment was chronic low back pain.  

In October 2002, the veteran reported a history of back pain 
after he jumped from a helicopter in 1968 with the pain 
starting up again in 1984 and back pain ever since.  X-rays 
revealed arthritis of the lumbar spine and disc degeneration 
of the lumbosacral spine at the L5-S1 level; there was no 
evidence of abnormality of the cervical spine. 

In August 2003, veteran complained of pain in his left 
shoulder.  On an orthopedic consultation in September 2003, 
the veteran complained of left shoulder pain with weakness in 
his left arm of about a year's duration.  In January 2004, an 
arthogram revealed a rotator cuff tear of the left shoulder. 

On VA examination in April 2004, the veteran stated that he 
started experiencing back pain after lifting a tire and that 
he probably injured his left shoulder in the same incident.  
The diagnoses were degenerative disease of the lumbar spine 
and left shoulder rotator cuff tear.

In September 2005, the veteran testified that while in Quin 
Loi he ran for shelter from a mortar attack and fell in a 
bunker injuring his shoulder, that he injured his lower back 
in Vietnam when he jumped off a helicopter and fell, and that 
he did not seek medical attention for either injury.  


Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).



Where a veteran, who served for 90 days or more, has a 
chronic disease, such as arthritis, which becomes manifest to 
a degree of 10 percent or more within the one year period 
from the date of separation from service, service connection 
may be presumed even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309. 

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet.App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).

Residuals of a Left Shoulder Injury to include a Rotator Cuff 
Tear 
Residuals of a Left Upper Arm Injury

The service medical records do not document a left shoulder 
or left upper arm injury or any related abnormality. 

After service, left shoulder pain with weakness in his left 
arm of about a year's duration was first documented in August 
2003, and a rotator cuff tear was identified in January 2004, 
more than 30 years after service.  The absence of documented 
complaints of left shoulder or left upper arm pain from 1969 
to 2003 weighs against the claims that either condition is 
related to service.  38 C.F.R. § 3.303(b); Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). 

Moreover, although the post-service medical records show 
complaints of left arm pain and weakness, it does not contain 
a diagnosis of a left arm disability.  Pain, alone, without a 
sufficient factual showing that the pain is derived from an 
in-service disease or injury is not a disability.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom.  Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  

In the absence of proof of any present disability, there is 
no valid claim of service connection for residuals of a left 
upper arm injury.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As for the veteran's statements and testimony, to the extent 
that the veteran relates his current left shoulder and left 
upper arm problems to service, where as here, the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required to support 
the claims.  The veteran as a lay person is not competent to 
offer a medical diagnosis or opinion and consequently the 
statements and testimony do not constitute favorable medical 
evidence to support the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings, and, as there is no favorable 
medical evidence to support the claims for the reasons 
articulated, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 

Residuals of a Low Back Injury 

The service medical records do not document a low back injury 
or any related abnormality. 

After service, although the veteran gave a history of 
recurrent back starting in 1984, low back pain was first 
documented in 1989 and arthritis of the lumbar spine and disc 
degeneration of the lumbosacral spine were first shown in 
August 1990, more than 20 years after service, and well 
beyond the one-year period for presumptive service connection 
for arthritis under 38 C.F.R. §§ 3.307 and 3.309.  Also, the 
absence of documented complaints of low back pain from 1969 
to 1984 weighs against the claim that the current low back 
disability is related to service.  38 C.F.R. § 3.303(b); 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.). 

To the extent that in his statements and testimony, the 
veteran related his current low back problems to an injury 
during service, where as here, the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required to support the claim.  The 
veteran as a lay person is not competent to offer a medical 
diagnosis or opinion and consequently the statements and 
testimony do not constitute favorable medical evidence in 
support of the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the Board may consider only independent medical evidence 
to support its findings, and, as there is no favorable 
medical evidence to support the claim for the reasons 
articulated, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a left shoulder injury to 
include a rotator cuff tear is denied. 

Service connection for residuals of a left upper arm injury 
is denied.

Service connection for residuals of a low back injury is 
denied. 


REMAND

On VA examination in May 2004, the diagnosis was post-
traumatic stress disorder based on the history provided by 
the veteran.  The examiner noted that the events described by 
the veteran had yet to be verified.  

In September 2005, the veteran testified that although he was 
trained as a radio operator when he arrived in Vietnam he 
initially served as a truck driver and came under enemy fire 
on two occasions, but could not remember specific details of 
the circumstances.  He also stated that he served as a radio 
operator in a combat unit, that he saw friends and other 
people killed and injured, but could not remember their 
names.  He did state that while stationed in Quin Loi he ran 
for shelter from a mortar attack and fell in a bunker 
injuring his shoulder. 

Although the veteran has given somewhat anecdotal information 
of the in-service stressor, which can not be researched.  
Records for the veteran's unit may corroborate the veteran's 
assertion of an enemy mortar attack.  The veteran's presence 
with his unit at the time the attacks occurred can 
corroborated his statement that he experienced such attacks 
personally.  Pentecost v. Principi, 16 Vet. App. 124 (2002). 

For these reason, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the claim of 
service connection for post-traumatic stress disorder is 
remanded for the following action: 

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Request a unit history and lessons 
learned for the 324th Signal Company (RR) 
from April to May 1968 and for Company D 
or Headquarters Company, 52d Signal 
Battalion from May 1968 to May 1969 for 
verification of a mortar attack at Quin 
Loi or Quan Loi or Long Binh from the 
U.S. Army and Joint Services Research 
Center (JSRRC).  

3. If an in-service stressor is verified, 
schedule the veteran for VA psychiatric 
examination to determine whether he has 
post-traumatic stress disorder under the 


criteria of DSM-IV, based upon the 
verified stressor only. The veteran's 
claims file must be made available to the 
examiner for review.

4. After the above has been completed, 
adjudicate the claim. If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case, and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


